Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 6/18/2019.
Claims 1-20 have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract contains phrases which can be implied (“the disclosed embodiments describe” for example).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recite “a command/address interface”.  It is not clear whether the interface must be a command interface and an address interface, or whether the interface must be only one or the other.  As such, the scope of the claims is unclear.
Claims 6, 14, and 18 recite “the command/address interface”.  It is not clear whether the interface must be a command interface and an address interface, or whether the interface must be only one or the other.  As such, the scope of the claims is unclear.

The remaining claims are rejected by virtue of their dependence upon the above addressed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Le Bihan et al. (US Patent Application Publication Number 2009/0222910) hereinafter referred to as Le Bihan.

Regarding claims 1, 9, and 15, Le Bihan (Le Bihan Fig. 1) disclosed a device comprising: a memory array (Le Bihan Fig. 2 for example); control logic communicatively coupled to the memory array (Le Bihan Fig. 2 for example); a one-time programmable (OTP) memory bank, the OTP storing at least one key (Le Bihan Paragraphs 0082-0084); and authentication logic the authentication logic configured to: transmit an encrypted command to a processing device (Le Bihan Paragraphs 0106-0117 for example), receive a response from the processing device (Le Bihan Paragraphs 0106-0117 for example), decrypt the response (Le Bihan Paragraphs 0106-0117 for example), detect that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example), and disable a command/address interface of the control logic in response to detecting that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example). 
 
Regarding claims 2 and 12, Le Bihan disclosed that generating the encrypted command by encrypting a plaintext command using a shared private key (Le Bihan Paragraphs 0106-0117 for example). 
Regarding claim 3 and 16, Le Bihan disclosed that decrypting the response comprising decrypting the response using the shared private key (Le Bihan Paragraphs 0106-0117 for example). 

Regarding claims 7 and 19, Le Bihan taught scrubbing one or more memory banks upon detecting a successful decryption after detecting that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example). 
Regarding claims 8 and 20, Le Bihan taught that detecting that the decrypting failed further comprising determining whether the response is valid or invalid (Le Bihan Paragraphs 0106-0117 for example). 
Regarding claim 10, Le Bihan taught the memory array comprising a dynamic random-access memory (DRAM) array (Le Bihan Paragraph 0002 for example – The examiner notes that the claimed DRAM is not claimed as being anything other than existing in the system). 
Regarding claim 11, Le Bihan taught the dedicated interface comprising a serial interface (Le Bihan Paragraph 0055). 
Regarding claim 14, Le Bihan taught the command/address interface communicatively coupled to a signal generated by the authentication logic, the disabling of the command/address interface comprising raising the signal generated by the authentication logic (Le Bihan Paragraphs 0106-0117 for example). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bihan.
While Le Bihan taught mutual authentication between the processor and the memory, utilizing shared private keys, they did not explicitly teach the alternative of generating the encrypted command by encrypting a plaintext command using a public key, wherein the decrypting the response comprising decrypting the response using a private key corresponding to the public key. 
However, it was well, before the effective filing date of the invention, that mutual authentication can be performed by public key encryption, including the first entity encrypting a challenge nonce using the second entity’s public key, the second entity decrypting the nonce using their corresponding private key, and then encrypting the nonce with the first entities public key, and returning the encrypted nonce to the first entity, who decrypts the encrypted nonce using their corresponding private key, and then verifying that the nonce matches the originally sent nonce.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date to utilize this well-known alternative method of mutual authentication in the system of Le Bihan.  This would have been obvious because the person .  
 


Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190332763 taught a system for providing mutual authentication between a host device and a storage device involving challenge response authentication utilizing shared keys.
US 20180081827 taught a system for providing mutual authentication between a processor and a memory chip using signatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491